Citation Nr: 0719318	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  04-30 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for a compression fracture 
at L1, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1984 to 
October 1986, and from October 1990 to March 1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2005, the veteran 
testified at a personal hearing before the undersigned.  


FINDING OF FACT

During the entire appeal period, the veteran's limitation of 
motion was not more than moderate; he had demonstrable 
deformity of one vertebral body from fracture, L1; he had no 
related neurological deficit; he had no bedrest prescribed by 
a physician; he did not have ankylosis of the lumbar spine.  


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for a rating in 
excess of 30 percent for compression fracture of L1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5285-5202 (2002).

2.  Prior to September 26, 2003, the criteria for a rating in 
excess of 30 percent for compression fracture of L1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5285-5202 (2003).

3.  As of September 26, 2003, the criteria for a rating in 
excess of 30 percent for compression fracture of L1 have not 
been met.  38 U.S.C.A. § 1155 (West 2002 &Supp. 2006); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.7, 4.71a, Diagnostic Code 5285-
5202 (2003); Diagnostic Code 5293 (2003); Diagnostic Codes 
5235-5243 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in July 2002 was sent to the claimant.  
Thereafter, another VCAA letter was sent in January 2005.  
The VCAA letters cumulatively fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  If there is VCAA deficiency, i.e., VCAA 
error, this error is presumed prejudicial to the claimant.  
VA may rebut this presumption by establishing that the error 
was not prejudicial.  See Simmons v. Nicholson, No. 2006-7092 
(Fed. Cir. May. 16, 2007); see also Sanders v. Nicholson, No. 
2006-7001 (Fed. Cir. May. 16, 2007).

The pertinent medical treatment records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination in February 2005.  38 C.F.R. 
§ 3.159(c)(4).  The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected back disability 
since the claimant was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The February 2005 VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Historically, service connection was granted for a 
compression fracture at L1 in a July 1992 rating decision.  A 
10 percent rating was assigned effective March 1992.  In a 
September 1997 rating decision, an increased rating was 
denied.  In a June 1998 rating decision, the disability 
rating was increased to 30 percent effective June 1998.  The 
increased rating was made based on moderate limitation of 
motion with demonstrable deformity of a vertebral body from 
fracture (20 percent for moderate limitation of motion and 10 
percent for demonstrable deformity of a vertebral body from 
fracture).  

In June 2002, correspondence was received in which an 
increased rating was requested.  

In November 2002, the veteran was afforded a VA examination.  
At that time, the veteran reported that he had constant low 
back pain.  The veteran reported that he could get flare-ups 
with strenuous activities which he avoided.  He reported that 
he did not use any assistive walking devices.  The examiner 
indicated that the veteran did not have fatigue, weakness, or 
lack of endurance.  He had pain on the extremes of range of 
motion; however, his range of motion was normal.  The veteran 
did not have spasm, weakness, or tenderness.  There were no 
postural abnormalities or fixed deformity.  There were no 
neurological deficits.  The diagnosis was injury to the low 
back with residuals  Back x-ray was negative.   

Subsequent 2003 outpatient records documented complaints of 
burning limb pain from the veteran; however, it was noted 
that there had been no neurological diagnosis.

Thereafter, the veteran testified at a personal hearing at 
the RO in January 2005.  He reported that he had constant 
back pain, particularly on heavy lifting.  He stated that he 
occasionally had incapacitating episodes, but no prescribed 
bedrest, he would just lie down.  He also indicated that he 
could not stand or walk for extended periods.  

February 2005 outpatient records noted that the veteran had a 
normal EMG.  In February 2005, the veteran was also afforded 
another VA examination.  The veteran reported that he had 
constant back pain which was aggravated by any type of 
activity as well as prolonged standing or walking.  He also 
indicated that he had occasional radiation of pain down the 
posterior aspect of both legs, into the feet.  The veteran 
reported to the examination without any assistive walking 
devices, but stated that he normally used a cane.  He related 
that he could only walk for about 5 minutes.  The veteran 
stated that he had lost 112 days from his full-time job due 
to his back.  

Physical examination revealed that the veteran could bend 
backwards to 15 degrees, bend laterally to 15 degrees, bend 
forward to 50 degrees with pain, he rotated 25 degrees to the 
right and stopped because of pain, and rotated 40 degrees to 
the left and stopped because of pain.  He had normal strength 
although he only held it for a few seconds because of 
increasing pain.  Repetitive motion did not change the 
examination.  Knee and ankle jerks were intact, equal, and 
symmetrical.  Sensory examination was intact.  X-rays 
revealed very, very slight angulation at L1.  Other reviews 
of the x-rays interpreted them as being normal.  Past EMG 
testing was noted to be normal.  The diagnosis was 
compression fracture of L1 with continued lumbosacral 
symptoms and residuals.  There were no incapacitating 
episodes with bedrest ordered by a physician.  

Thereafter, the veteran testified at a hearing before the 
undersigned.  At that time, he indicated that his back pain 
prohibited from engaging in activities.  He related that he 
did not engage in sports and did not climb stairs.  He did 
not lift objects off of the floor.  In addition, the 
veteran's ability to sit, stand, walk, bend, and lift 
anything was also negatively affected.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held 
that VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Board noted that the guidance provided by the 
Court in DeLuca must be followed in adjudicating claims where 
a rating under the diagnostic codes governing limitation of 
motion should be considered.  However, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The Board notes that the intent of the Rating Schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Board notes that the schedular criteria for rating the 
spine have been amended twice during the pendency of the 
veteran's appeal.  

Prior to the correspondence from the veteran, the rating 
criteria pertaining to intervertebral disc syndrome under 38 
C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The veteran is not service-connected for 
intervertebral disc syndrome.

Second, effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 68 Fed. 
Reg. 51,454-51,458 (August 27, 2003); see also corrections at 
69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, 
effective September 23, 2002, VA amended the criteria for 
rating intervertebral disc syndrome only, but continued to 
evaluate that disease under Diagnostic Code 5293.  See 67 
Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 
2003, VA updated the entire section of the rating schedule 
that addresses disabilities of the spine.  This update 
included a renumbering of the diagnostic codes pertinent to 
back ratings.  According to that renumbering, Diagnostic Code 
5237 now governs ratings of lumbosacral strain, Diagnostic 
Code 5239 governs ratings of spondylolisthesis or segmental 
instability, and Diagnostic Code 5243 governs ratings of 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2006)).

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 
79 (1997).  The amended versions may only be applied as of 
their effective date and, before that time, only the former 
version of the regulation should be applied.  VAOPGCPREC 3- 
2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the veteran's 
service-connected low back disability under both the former, 
and revised criteria pertaining to ratings of the spine.


Prior to September 23, 2002 changes

The veteran's claim was received prior to September 2002.  As 
noted, a 30 percent rating was in effect.  Under Diagnostic 
Code 5295, effective prior to September 23, 2002, a 10 
percent rating was assigned for lumbosacral strain with 
characteristic pain on motion.  If there was lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position, a 20 percent evaluation was in order.  Finally, a 
maximum schedular rating of 40 percent was awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Diagnostic Code 5295 pertained to lumbosacral strain.  The 
veteran did not have a diagnosis of lumbosacral strain.  
Further, he did not meet the criteria for a 40 percent rating 
as he did not have severe disability as shown by listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  

Under Diagnostic Code 5293, a 40 percent rating was provided 
for severe intervertebral disc syndrome with recurring 
attacks with intermittent relief; and a 60 percent rating was 
provided for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to site 
of diseased disc and little intermittent relief.  This code 
pertained to intervertebral disc syndrome.  The veteran did 
not have a diagnosis of intervertebral disc syndrome nor did 
he exhibit neurological deficit due to the L1 compression 
fracture.  

Under Diagnostic Code 5285, ratings were provided for a 
demonstrable deformity of a vertebral body.  A 100 percent 
rating was assigned when there is cord involvement, the 
veteran is bedridden, or requires long leg braces.  A 60 
percent rating was assigned without cord involvement when 
there is abnormal mobility requiring a neck brace (jury 
mast).  In all other cases, the disability was rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Under Diagnostic Code 5292, effective prior to September 23, 
2002, limitation of motion of the lumbar spine was rated as 
10 percent disabling when slight, 20 percent disabling when 
moderate, and 40 percent disabling when severe.  38 C.F.R. § 
4.71a, Diagnostic Code 5292.  The 40 percent rating was the 
maximum rating under that code.

The veteran did not have abnormal mobility requiring a neck 
brace (jury mast).  The veteran did not exhibit more than 
moderate limitation of motion even considering DeLuca.  The 
veteran is competent to report pain; however, his limitation 
of motion was not severe.  As noted above, moderate 
limitation of motion with the additional 10 percent for 
demonstrable deformity of vertebral body is 30 percent.  A 
higher rating is not warranted on that basis, under 
Diagnostic Code 5285-5202.  

Diagnostic Codes 5286 and 5289 provided ratings for complete 
bony fixation (ankylosis) of the spine.  As to rating the 
veteran under the criteria for ankylosis, it is noted that 
ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999).  Here, the evidence showed that the 
veteran retained significant motion of the spine.  Therefore, 
rating premised on ankylosis was not warranted.  


September 23, 2002 Changes

The revised, or "new," criteria pertaining to ratings for 
intervertebral disc syndrome, under Diagnostic Code 5293 were 
amended effective from September 23, 2002.  The revisions 
were designed to accommodate acute exacerbations or flare-ups 
of disc disease.  As such, the revised regulations provided 
that intervertebral disc syndrome (preoperatively or 
postoperatively) should be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurological manifestations 
along with evaluations for all other disabilities, whichever 
method results in the higher evaluation.  The revised rating 
schedule for rating intervertebral disc syndrome is as 
follows:

A 10 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least two weeks but less than four 
weeks during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board must consider both the criteria in effect prior to 
September 23, 2002, and the criteria which came into effect 
as of September 23, 2002.

Under the old version of the rating schedule, the analysis is 
identical for this period as the analysis for the period 
prior to the September 23, 2002 changes.  The veteran did not 
exhibit more than moderate limitation of motion even 
considering DeLuca.  While the veteran had painful motion, he 
could move his spine to full range of motion.  The veteran is 
only service-connected for demonstrable deformity of one 
vertebral body from fracture.  The veteran was properly 
assigned a 20 percent rating for moderate limitation of 
motion and 10 percent rating for demonstrable deformity of a 
vertebral body from fracture, at L1, with a 30 percent total 
rating.  With regard to the amended criteria, the veteran did 
not have intervertebral disc syndrome or any neurological 
deficits related to the L1 compression fracture.  Thus, 
application of the new criteria is not in order.  
Nevertheless, the Board notes that the veteran did not have 
any prescribed periods of bedrest by a physician.  


September 26, 2003 Changes

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237, 
spinal stenosis under Diagnostic Code 5238, degenerative 
arthritis of the spine under Diagnostic Code 5242, and 
intervertebral disc syndrome under Diagnostic Code 5243.  
Under the revised criteria, lumbosacral strain will be 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, The Spine, Note (6) (2006).

Under the General Rating Formula as applicable to the 
veteran's back disability, a 10 percent rating is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees, or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

A 30 percent requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or favorable ankylosis 
of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine. 

These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, 
effective September 26, 2003.

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors note the result of the disease or injury of 
the spine, the range of motion of the spine in  particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4) indicates that each range of motion measurement 
should be rounded to the nearest 5.  

Note (5) provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one of more of the following: difficulty walking 
because of the limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  

Note (6) provides that VA should separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except whether there is unfavorable ankylosis of both 
segments, which will be rated as a single disability.  

The criteria with respect to evaluating intervertebral disc 
syndrome based on incapacitating episodes, effective from 
September 26, 2003, were essentially unchanged from the 
revised criteria of September 23, 2002.  Note (1) provided 
that an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, effective September 26, 2003.

The analysis is again identical for this period as the 
analysis for the period pursuant to the September 23, 2002 
changes.  The veteran did not exhibit more than moderate 
limitation of motion even considering DeLuca.  The veteran's 
limitation of motion was not severe and he had demonstrable 
deformity of one vertebral body from fracture.  Thus, the 30 
percent rating remained warranted.  

The veteran again did not have any neurological deficit 
related to his L1 compression fracture.  The veteran did not 
have any prescribed periods of bedrest by a physician.  The 
veteran did not have ankylosis; he was able to move his 
lumbar spine.  The veteran did not have any bowel or bladder 
disability.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance 
of the evidence is against a rating in excess of 30 percent 
for compression fracture of L1.  




ORDER

Entitlement to an increased rating in excess of 30 percent 
for compression fracture of L1 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


